Citation Nr: 0735495	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-40 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse with 
residual seizure disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for PTSD and 
alcohol abuse with residual seizure disorder.

For the reasons that will be discussed below, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.


REMAND

The Board observes that in his substantive appeal, the 
veteran had requested to be scheduled for a hearing at the RO 
before a traveling Veterans Law Judge.  He was notified via 
correspondence dated May 2006 that he was scheduled for his 
requested hearing on June 8, 2006.  Although at the time, the 
veteran did not have an officially designated representative, 
he indicated in prior correspondence dated in January 2005 
that he wanted Mr. C.A.S. (whom the veteran identified as a 
case manager with the Veterans Outreach Center of 
Springfield, Massachusetts) to be included in all 
correspondence from VA that pertained to his claim.  The 
veteran failed to report for the scheduled June 8, 2006 
hearing.  Several days afterward, in a letter received by VA 
on June 22, 2006, the veteran's spouse acknowledged that the 
veteran received notice of the June 2006 hearing and reported 
that he had failed to appear for the hearing because his 
representative, Mr. C.A.S., had resigned and become 
unavailable for contact and was thus unable to assist the 
veteran in preparing himself for his appearance at the 
hearing.  The veteran's spouse stated that the veteran was 
impaired by an organic brain injury and was unable to 
prosecute his claim without the aid of a representative.  She 
thus submitted a motion on the veteran's behalf that he be 
allowed more time to acquire a new representative and to be 
rescheduled for another hearing.  (In the time since then, 
the veteran has designated Vietnam Veterans of America as his 
representative in this appeal, effective August 2007.)   In a 
November 2007 ruling, the Board determined that good cause 
had been shown to grant the appellant's motion to reschedule 
his travel board hearing.  The case should therefore be 
remanded to the RO so that the veteran's request to be 
rescheduled for a new RO hearing before a traveling Veterans 
Law Judge may be accommodated.

Accordingly, the case is REMANDED to the RO for the following 
action:

Pursuant to the Board's grant of the 
appellant's motion, the RO should 
reschedule him for a hearing at the RO 
before a traveling Veterans Law Judge.  

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

